          Case 1:19-cv-01181-SAB Document 24 Filed 09/18/20 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   DAVID WILLIAMS,                                )   Case No. 1:19-cv-01181-SAB (PC)
                                                    )
12                 Plaintiff,                       )   ORDER GRANTING DEFENDANTS SECOND
                                                    )   REQUEST TO RESCHEDULE THE SEPTEMBER
13          v.                                          24, 2020 SETTLEMENT CONFERENCE
                                                    )   (ECF No. 23)
14                                                  )
     STUART SHERMAN, et al.,
                                                    )   Date: November 10, 2020
15                 Defendants.                      )   Time: 9:30 a.m.
                                                    )
16                                                  )   ORDER VACATING WRIT OF HABEAS
                                                    )   CORPUS AD TESTIFICANDUM TO PRODUCE
17                                                  )   INMATE DAVID WILLIAMS, CDCR #BG-2333
                                                    )   (ECF No. 22)
18                                                  )   ORDER DIRECTING CLERK’S OFFICE TO
                                                    )   SERVE ORDER BY E-MAIL ON LITIGATION
19
                                                    )   COORDINATOR
20                                                  )
                                                    )
21                                                  )

22          Plaintiff David Williams is appearing pro se and in forma pauperis in this civil rights action

23   pursuant to 42 U.S.C. § 1983.

24          This action is currently set for a settlement conference before Magistrate Judge Barbara A.

25   McAuliffe on September 24, 2020, at 1:30 p.m.

26          On September 3, 2020, the Court issued a writ of habeas corpus ad testificandum directing the

27   production of Plaintiff David Williams, inmate, CDCR #BG-2333, for the settlement conference on

28   September 24, 2020, as a witness on his own behalf in this matter. (ECF No. 22.)

                                                        1
           Case 1:19-cv-01181-SAB Document 24 Filed 09/18/20 Page 2 of 3



1           On September 17, 2020, Defendants filed a request to reschedule the September 24, 2020

2    settlement conference, in part, to accommodate the restrictions the California Department of

3    Corrections and Rehabilitation has put into place to restrict the spread of COVID-19. (ECF No. 23.)

4    Defendants request the conference be rescheduled to November 8, 2020, or thereafter. (Id.)

5           The Court finds good cause to continue the settlement conference in this matter. Therefore, the

6    transportation writ for Inmate David Williams shall be vacated.

7           Accordingly, it is HEREBY ORDERED that:

8           1.     Defendants’ second request to reschedule the September 24, 2020 settlement

9                  conference, (ECF No. 23), is GRANTED;

10          2.     The September 24, 2020 settlement conference is continued to November 10, 2020 at

11                 9:30 a.m., and the parties shall appear remotely;

12          3.     Plaintiff shall appear telephonically by calling into the appropriate Zoom phone number and

13                 entering the required meeting ID. Counsel for Defendants shall appear by video via the

14                 Zoom application.

15          4.     Counsel for Defendants shall contact Courtroom Deputy, Esther Valdez, at (559) 499-5788

16                 or evaldez@caed.uscourts.gov for the video and dial-in information for all parties. Counsel

17                 for Defendants is required to arrange for Plaintiff’s participation by contacting the

18                 Litigation Coordinator at the institution where Plaintiff is housed;

19          5.     The writ of habeas corpus ad testificandum directing the production of David Williams,

20                 inmate, CDCR #BG-2333, issued on September 3, 2020, (ECF No. 22), is VACATED;

21          6.     The Clerk’s Office shall serve a courtesy copy of this order by e-mail on the Litigation

22                 Coordinator at California Substance Abuse Treatment Facility and State Prison,

23                 Corcoran, and on the Litigation Coordinator of any other institution(s) which require

24                 this information; and

25   ///

26   ///

27   ///

28   ///

                                                         2
          Case 1:19-cv-01181-SAB Document 24 Filed 09/18/20 Page 3 of 3



1             7.      The Court will issue an amended transportation writ in due course.

2
3    IT IS SO ORDERED.

4    Dated:        September 17, 2020
5                                                       UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
